Order, Supreme Court, New York County (Burton S. Sherman, J.), entered November 7, 1988, which modified the child support provisions of an earlier judgment to conform to a new custodial arrangement, unanimously modified, on the law and on the facts, to direct that plaintiff turn over possession of the Atari computer to defendant, to provide that plaintiff shall not schedule activities for the parties’ daughter Sarah during the period of her summer vacation with defendant, and, except as thus modified, affirmed, without costs or disbursements. Appeal from judgment, same court and Justice, entered September 28, 1988 dismissed, as superseded, without costs or disbursements.
In the division of personal property in this divorce action, title to the Atari computer was to be retained by defendant, although it was left at plaintiff’s residence for the benefit of the parties’ son, who, at the time, resided with plaintiff. Since that custodial arrangement has been changed and the son now lives with defendant, he is being denied access to the computer. Accordingly, we direct the transfer of the Atari computer to defendant. Furthermore, while defendant was to have five weeks’ residential visitation with the parties’ daughter during the summer, plaintiff has seen fit to schedule activities, such as summer camp, during defendant’s assigned visitation period, thus depriving him of his visitation rights. We also modify to correct this inequity.
We have examined defendant’s other contentions and find them to be without merit. Concur — Sullivan, J. P., Asch, Rosenberger, Wallach and Rubin, JJ.